--------------------------------------------------------------------------------

Exhibit 10.6



Execution Version


FIRST AMENDMENT TO
TERM LOAN CREDIT AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of March 7, 2017, by and among BRISTOW U.S. LLC, a Louisiana
limited liability company (the “Borrower”), the Lenders (as defined below) party
hereto and MACQUARIE BANK LIMITED, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, reference is made to that certain Term Loan Credit Agreement dated as
of February 1, 2017 (the “Credit Agreement”) by and among the Borrower, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, and Macquarie Bank Limited, in its capacity as security agent for the
Lenders (the “Security Agent”), pursuant to which the Administrative Agent, the
Security Agent and the Lenders agreed to extend a term loan credit facility to
the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement and the Lenders party hereto (constituting Required Lenders
under the Credit Agreement) are willing, subject to the terms and conditions set
forth herein, to amend the Credit Agreement as provided for herein;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
 
2.          Amendment to the Credit Agreement.  Article V of the Credit
Agreement is hereby amended by replacing the text “Closing Date” in the first
sentence thereof with the text “Funding Date” in lieu thereof.
 
3.         Conditions to Effectiveness of this Amendment.   It is understood and
agreed that this Amendment shall become effective on the date when the
Administrative Agent shall have received executed counterparts to this Amendment
from the Borrower and the Required Lenders.
 
4.          Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower (to the extent that
the Borrower is a party thereto) to the Lenders and the Administrative Agent. 
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement.  Upon its effectiveness pursuant to the terms hereof,
this Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.
 
5.          Miscellaneous.  Sections 11.1, 11.3, 11.5, 11.6, 11.7, 11.9, 11.11
and 11.12 of the Credit Agreement are incorporated herein to this Amendment,
mutatis mutandis, by reference as if fully set forth herein.
 
 [Signature Pages To Follow]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.



 
MACQUARIE BANK LIMITED,
as Administrative Agent
     
By:
/s/ Peter Burton

 
Name:
Peter Burton
 
Title:
Division Director




 
By:
/s/ Matthew Chapman

 
Name:
Matthew Chapman
 
Title:
Division Director




 
MACQUARIE AEROSPACE INC.,
as Lender
     
By:
/s/ John Petkovic

 
Name:
John Petkovic
 
Title:
Attorney




 
By:
/s/ Sarah Johnston

 
Name:
Sarah Johnston
 
Title:
Attorney




 
BRISTOW U.S. LLC,
as Borrower
     
By:
/s/ Joseph A. Baj

 
Name:
Joseph A. Baj
 
Title:
Manager



[Signature Page to Second Amendment to Term Loan Credit Agreement]





--------------------------------------------------------------------------------